Case 3:19-cv-03050-TLB Document19 _ Filed 10/16/19 Page 1 of 9 PagelD #: 59

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

KENNY GIPSON, JR. PLAINTIFF
V. CASE NO. 3:19-CV-3050
BRIAN DAVIS, Individually and in his Official capacity
as an employee of the Baxter County Sheriff's Department;
MIKE HOLLAND, Individually and in his Official capacity
as an employee of the Baxter County Sheriff's Department;
JOHN MONTGOMERY, Individually and in his Official capacity

as the Baxter County Sheriff; and the BAXTER COUNTY
SHERIFF’S DEPARTMENT DEFENDANTS

CASE MANAGEMENT ORDER

A Case Management Hearing was conducted on September 30, 2019. After a
review of the parties’ Rule 26(f) Joint Report, and based on discussions with counsel
during the hearing, and pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, IT
IS HEREBY ORDERED:

1. TRIAL SET DURING THE COURT’S OCTOBER 13, 2020 TRIAL TERM

The trial of this matter is scheduled for a JURY TRIAL in FAYETTEVILLE,
ARKANSAS, at the call of the Court during a Two Week Trial Term which begins on
OCTOBER 13, 2020, at 9:00 a.m. The parties have indicated that the case will take three
(3) days to try. The case may be called up and tried at any point during the term; however,
a more precise starting date will be set as the trial term approaches. If for some reason
the case is “bumped” because the Court cannot accommodate all trials set for the term,
then the case will be re-set and tried during the “back-up” trial date which is set for the

week of DECEMBER 14, 2020, at 9:00 a.m.
Case 3:19-cv-03050-TLB Document19_ Filed 10/16/19 Page 2 of 9 PagelD #: 60

The case will be tried to an eight (8) person jury—-unanimous verdict required.
Counsel are directed to report to the Fifth-floor Courtroom by no later than 8:30 a.m.
on the first day of trial unless otherwise notified.

2. FINAL PRE-TRIAL CONFERENCE

AFinal Pre-Trial Conference shall be conducted pursuant to the provisions of Rule
16(e) on OCTOBER 6, 2020, beginning at 9:00 a.m.

3. AMENDMENT OF PLEADINGS

Leave to amend pleadings and/or to add or substitute parties shall be sought no
later than DECEMBER 30, 2019.

4. EXPERT DISCLOSURES

The deadline to provide expert witness disclosures and written reports pursuant to
Rule 26(a)(2) is MARCH 2, 2020. The deadline to provide disclosures and reports of
rebuttal experts (i.e. whose testimony will be offered solely to contradict or rebut the expert
opinions offered by an opposing expert) is APRIL 15, 2020.

5. DISCOVERY

The discovery deadline is JUNE 1, 2020. The parties may conduct discovery
beyond this date if all parties are in agreement to do so. To avoid later misunderstandings,
such agreements should be reduced to a writing which describes the type, scope, and
length of the extended period of discovery. That said, the Court will not resolve any
disputes which may arise in the course of extended discovery.

All discovery requests must be propounded sufficiently in advance of the discovery

deadline to allow for a timely response. Witnesses and exhibits not identified and
Case 3:19-cv-03050-TLB Document19_ Filed 10/16/19 Page 3 of 9 PagelD #: 61

produced in response to Rule 26(a)(1) Initial Disclosures, and/or in response to subsequent
discovery requests, may not be used at trial except in extraordinary circumstances. The
Court will not grant a continuance because a party does not have time in which to depose
a lay or expert witness.

6. MOTION DEADLINES

(a) Summary Judgment. The deadline to file dispositive motions is JUNE 8,
2020.

(b) Daubert. \f applicable, Daubert and related expert disqualification motions
should be filed no later than JUNE 8, 2020.

(c) Discovery Motions. Prior to filing a discovery motion the parties must (i)
engage in a substantive good faith effort to amicably resolve the dispute without court
intervention (to include at least one verbal discussion), and then, if necessary, (ii) the
parties must schedule a conference call with the Court to discuss the dispute. In the event
a discovery dispute cannot be informally resolved by the Court, then a formal motion must
be filed sufficiently in advance of the discovery deadline to allow for a proper response time
under the rules. The length of any such motions and supporting memorandum shall not
exceed ten (10) pages in length (excluding exhibits). A response to a discovery motion,
with the same page limitations, should be promptly filed.

(d) Motions in Limine must be filed on or before SEPTEMBER 22, 2020.
Responses must be filed within seven (7) days thereafter. Motions submitted after the

deadline may be denied solely on that ground. Briefs in Support of such motions and
Case 3:19-cv-03050-TLB Document19_ Filed 10/16/19 Page 4 of 9 PagelD #: 62

responses shall not exceed three (3) pages per ruling sought, except on leave of Court for
good cause shown.
7. MEMORANDUM BRIEFS

Page limits for discovery motions and liminal motions are noted above.
Memorandum briefs filed in support or in response to other types of motions must not
exceed twenty-five (25) pages in length, without leave of court and for good cause shown.
Reply briefs require leave of Court, and when permitted must not exceed seven (7) pages
in length.
8. SETTLEMENT CONFERENCE

The parties are ordered to attend a Settlement Conference with Chief Magistrate
Judge Erin L. Wiedemann by no later than SEPTEMBER 3, 2020. The exact date will be
set by separate order.’
9. PRETRIAL DISCLOSURE SHEET

Pursuant to the provisions of Rule 26(a)(3), the parties shall simultaneously file
Pretrial Disclosures on SEPTEMBER 8, 2020, in a form consistent with the outline

contained in Local Rule 26.2.

 

‘By motion, for good cause shown, the parties may request to be excused from this
requirement. “Good cause” will be established by a statement that the posture of the case
is such that the parties believe settlement efforts would be futile and the parties intend to
proceed to trial as scheduled.
Case 3:19-cv-03050-TLB Document19_ Filed 10/16/19 Page 5 of 9 PagelD #: 63

10. DEPOSITIONS TO BE USED AT TRIAL PURSUANT TO RULE 32?

The proffering party must designate the pertinent portions of a deposition to be used
as evidence at trial by SEPTEMBER 8, 2020. The opposing party must then provide notice
of objections and/or counter-designations by SEPTEMBER 15, 2020. These designations
and objections should not be filed with the Court, but rather exchanged by the parties. The
parties shall then confer in good faith to resolve any objections to designations.

Any unresolved objections shall be made by a joint written motion filed no later than
SEPTEMBER 22, 2020. Instructions for preparing the joint motion and the form to be used
are posted on the Court's website at http:/Awww.arwd.uscourts.gov/judge-brooks-forms.
Objections will be resolved during the Final Pre-Trial Conference.

11. JURY INSTRUCTIONS

The parties must confer in advance regarding proposed jury instructions in an
attempt to narrow areas of disagreement. The parties shall jointly submit a single agreed
set of proposed instructions (clearly marked “AGREED”) to Chambers on or before
SEPTEMBER 29, 2020. Proposed verdict forms should be submitted as well. Counsel
should use model instructions whenever possible from the Eighth Circuit, AMI, or Federal
Jury Practice and Instructions (5th Edition), as applicable, and should note the source
and/or basis of the instruction at the end of each instruction.

If the parties cannot agree to a particular instruction(s), the party requesting a
disputed instruction must submit it to the Court and to opposing counsel by the same date

Agreed Instructions are due. Such instructions should be clearly marked as

 

*Depositions to be used solely for impeachment are not contemplated by the
requirements of this paragraph.
Case 3:19-cv-03050-TLB Document19 _ Filed 10/16/19 Page 6 of 9 PagelD #: 64

“[Plaintiffs/Defendant’s] DISPUTED Instruction No. ___.” The legal basis for the
instruction and brief description of the parties’ disagreement shall be provided with the
instruction (either in the space below the form of the instruction or attached on a separate
page).

The parties should follow the same process to submit “agreed” and “disputed”
proposed verdict forms. Agreed and disputed instructions/verdict forms should be
submitted electronically in WordPerfect or Word format to tibinfo@arwd.uscourts.gov.
12. STATEMENT OF THE CASE

Each party must submit via email by SEPTEMBER 29, 2020 a concise non-
argumentative statement/overview of the case, no more than one double spaced page in
length, that it proposes the Court to read to the venire panel.

13. STIPULATIONS

The parties should stipulate in writing to the facts not in controversy and provide the
same to the Court via email by no later than SEPTEMBER 29, 2020. Stipulations will be
marked and received as a joint exhibit, and may be read/shown to the jury at an
appropriate time(s) during the trial. The parties are encouraged to use stipulations as a
means of establishing the chronology of significant events, and to otherwise narrow and
simplify fact issues submitted to the jury.

14. WITNESS AND EXHIBIT LISTS
Each party shall submit “final” witness and exhibit lists to the Court by no later than

SEPTEMBER 29, 2020. The lists should be in the format as posted on the Court's website
Case 3:19-cv-03050-TLB Document19 _ Filed 10/16/19 Page 7 of 9 PagelD #: 65

at htto:/Avww.arwd.uscourts.gov/judge-brooks-forms. Witnesses shall be grouped together
under headings indicating whether they “will be called” or merely “may be called” to testify.

Trial Exhibits must be identified, numbered, provided, and made available to
opposing counsel in advance of the deadline. Counsel must then review and confer for the
purpose of identifying any exhibits to which agreement or objections are contemplated.
The final numbered exhibit list provided to the Court should therefore indicate—for each
applicable exhibit—whether opposing counsel intends to “agree” (subject to proponent
laying proper foundation) or “object” to its introduction. Prior to trial, the parties shall further
confer and identify which, if any, of the agreed exhibits may be stipulated into evidence in
mass at the beginning of the trial. Please promptly notify the Court via email as to which
exhibits will be received in this manner.

Each party shall provide a notebook of its final proposed exhibits(numbered,
indexed, and tabbed) to Chambers by no later than OCTOBER 6, 2020.
15. DEADLINES

The deadlines set forth above are firm. Extensions and/or continuances will not be
considered absent very compelling circumstances.
16. SUMMARY TABLE AND FORMS

A table summarizing the deadlines is attached. In the event of a discrepancy
between this Order and the summary table, the deadline set forth in the Order is

controlling. The forms are available for download on the Court's public website -

http:/Avwww.arwd.uscourts.gov/judge-brooks-forms.
Case 3:19-cv-03050-TLB Document19_ Filed 10/16/19 Page 8 of 9 PagelD #: 66

17. . COMMUNICATION WITH COURT REGARDING TRIAL OR SETTLEMENT
Settlements should be immediately reported to the Court.* Please communicate any
late developing settlement or problems/issues (i.e. over the weekend prior to trial) to the
Courtroom Deputy, Sheri Craig, at (479) 695-4460 or flbinfo@arwd.uscourts.gov. If notice
of settlement is received after 1:00 p.m. on OCTOBER 9, 2020, the parties will be
assessed any costs associated with the Court’s inability to timely recall the jury panel from
reporting. The parties are further advised that the case will not be removed from the trial

docket until an order of dismissal na entered.

IT IS SO ORDERED this day of Oc i 2019. nn

   

 

 

*This is especially true when there are ripe motions pending. Prompt notification is
also of great help to the Court in the management of remaining cases set for a given trial
term.
Case 3:19-cv-03050-TLB Document19 _ Filed 10/16/19 Page 9 of 9 PagelD #: 67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATES AND DEADLINES

HEARINGS AND TRIAL DATE
FINAL PRE-TRIAL CONFERENCE 10/6/20
TRIAL DATE (Two Week Trial Term beginning on) 10/13/20
“BACK-UP” TRIAL DATE 12/14/20

DISCOVERY
AMEND PLEADINGS/ADD OR SUBSTITUTE PARTIES 12/30/19
EXPERT WITNESS DISCLOSURES/REPORTS 3/2/20
REBUTTAL EXPERT WITNESS DISCLOSURES/REPORTS 4/15/20
DISCOVERY DEADLINE 6/1/20
MOTIONS

DISPOSITIVE MOTIONS 6/8/20
DAUBERT AND RELATED MOTIONS REGARDING EXPERT OPINION 6/8/20
TESTIMONY (if applicable)

SETTLEMENT CONFERENCE
SETTLEMENT CONFERENCE (to be separately scheduled no later than) 9/3/20

FINAL TRIAL PREPARATIONS
PRETRIAL DISCLOSURES (per format of Local Rule 26.2) 9/8/20
MOTIONS IN LIMINE 9/22/20
DEPOSITION DESIGNATIONS (exchanged) 9/8/20
DEPOSITION COUNTER-DESIGNATIONS (exchanged) 9/15/20
JOINT MOTION TO EXCLUDE DEPOSITION TESTIMONY 9/22/20
JURY INSTRUCTIONS (submitted to the Court via email) 9/29/20
STATEMENT OF THE CASE (submitted to the Court via email) 9/29/20
STIPULATIONS (submitted to the Court via email) 9/29/20
WITNESS AND EXHIBIT LISTS (submitted to the Court via email) 9/29/20
EXHIBITS NOTEBOOK (INDEXED AND TABBED) TO CHAMBERS 10/6/20

 

 
